    Case: 1:18-cv-05726 Document #: 123 Filed: 07/26/21 Page 1 of 7 PageID #:2210




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LEGRAIN WINSTON, et al.,                      )
                                              )
                        Plaintiffs,           )       Case No. 18-cv-05726
                                              )
                                              )
         v.                                   )       Honorable Judge Matthew F. Kennelly
                                              )
SHERIFF OF COOK COUNTY                        )
THOMAS J. DART, in his Official               )
Capacity, et al.,                             )
                                              )
                        Defendants.           )

                  PLAINTIFF MICHELLE STRICKLAND’S RESPONSE TO
                 DEFENDANT SHIELDS’ MOTION FOR RECONSIDERATION

         Plaintiff, Michelle Strickland, by and through her attorneys, The Herbert Law Firm, in

response to Defendant Shields’ Motion for Reconsideration, states as follows:

                                      LEGAL STANDARD

         Federal Rule of Civil Procedure 60(b)(1) provides that, “on motion and just terms, the

court may relieve a party or its legal representative from a final judgment, order, or proceeding

for … mistake, inadvertence, surprise or excusable neglect.” Fed. R. Civ. P. 60(b)(1). Relief

under this rule is an extraordinary remedy granted only in exceptional circumstances. Nelson v.

Napolitano, 657 F.3d 586, 589 (7th Cir. 2011); Harold Washington Party v. Cook Cnty,, Ill.

Democratic Party, 984 F.2d 875, 879 (7th Cir. 1993). Defendant Shields offers only one basis

for Rule 60(b)(1) consideration by this Court.

                                           ARGUMENT

         In its motion, Defendant Shields asks this Court to reconsider its decision denying

summary judgment on Strickland’s Count I and III because Shields’ comment referring to




                                                  1
4852-3596-9523, v. 1
    Case: 1:18-cv-05726 Document #: 123 Filed: 07/26/21 Page 2 of 7 PageID #:2211




Strickland as “nappy-headed” was not made directly to Strickland and therefore the

secondhanded remark was insufficient. [Doc. 121 p. 2], Def Motion For Reconsideration.

Defendant’s argument is entirely based on a distinction without a difference. The fact that

Strickland did not hear the comment directly is of no significance based on the facts here.

         Describing an African-American female as “nappy-headed” is an unambiguous racial

epithet which falls on the more severe end of the spectrum. Cerros v. Steel Technologies Inc. 288

F.3d 1040 (7th Cir. 2005). The term “nappy” was used by the slave traders in the Americas in the

17th century to describe the hair texture of the Africans they brought in bondage to the U.S. to be

sold, bought, and owned as property of White men. A number of courts recognized that the

targeting of African-American employees with language that historically was used to subjugate

African-Americans is frequently severe or pervasive. The 7th Circuit held that, “No single act

can more quickly alter the conditions of employment and create an abusive working environment

than the use of an unambiguously racial epithet…by a supervisor in the presence of his

subordinates. Rodgers v. Western-Southern Life Ins. Co. 12 F.3d 668 (7th Cir 1993), (emphasis

added). In Rodgers, the term used was the “N-word”; however the term used by Shields is no

less offensive as it establishes a pure anathema to African-Americans. Spriggs v. Diamond Auto

Glass, 242 F.3d 179 (4th Cir.2001). One of the cases relied upon by Defendant Shields held that,

“A supervisor’s use of racially toxic language in the workplace as much more serious than a co-

workers.” Gates v. Board of Education 916 F.3d 631 (7th Cir. 2019), quoting Robinson v.

Perales, 894 F.3d 818 (7th Cir. 2018). Shields was a high-ranking supervisor in the EM unit

when he referred to Strickland as “nappy-headed” during a roll call with all of her co-workers

present. [Doc.110, ex. I] Winston dep at 266. The comment was made as Strickland was walking

out of the roll call room. [Doc. 110, ex. F] Strickland dep at 51. Strickland was made aware of




                                                 2
4852-3596-9523, v. 1
    Case: 1:18-cv-05726 Document #: 123 Filed: 07/26/21 Page 3 of 7 PageID #:2212




Shields’ disparaging remark shortly after it was made and heard by the entire watch. What is

more, because the comment was so repulsive and made by a high-level supervisor, it became a

pervasive example of the racial hostility toward African-Americans in the EM unit. Shields racial

epithet toward Strickland was “on-going” and something that was consistently “laughed” and

“mocked” about. Id. at 52-56. Strickland became known in the unit as the girl Shields called the

“nappy-head.” Id. at 154. In a case on point, the 7th Circuit Court of Appeals found it significant

that the racial comment was well-known throughout the workplace in reversing summary

judgment on a claim of hostile work environment. Johnson v. Advocate Health and Hospitals

Corp. 892 F.3d 887 (7th Cir 2018). The slur made by Shields would have been much less

offensive if made directly to Strickland, and not in the presence of her co-workers. The roll call

setting provided the fuel to propel the lore of Strickland as the “nappy-headed” girl. There was

never a doubt that the slur would get back to Strickland and stick with her for the duration of her

career. As the director of the unit, Shields knew this better than anyone.

         Moreover, the record in this case demonstrates that Strickland was subjected to much

more than just one isolated racial epithet. Strickland heard supervisors, including Shields,

repeatedly use racially discriminatory language directed to and in the presence of herself and

other African-American employees. Shields used the “N word” in front of Strickland. Id. at.40.

She consistently heard supervisors refer to blacks as “all looking alike”, and Shields referring to

blacks as “you all.” Id. at 35-38; 57. It is an uncontested fact that Shields and other supervisors

used the N word and referred to black employees as “you people” in the workplace. See [Doc.

114] at 28; [Doc.110, ex. J] Ferguson dep at.p.146; see also [Doc.110 ex. B] Walker dep at

pg.90-92; [Doc.110, ex. G] McGhee dep at 40-43; see also [Doc.114] at 33, 38, 39, 41, 51.




                                                 3
4852-3596-9523, v. 1
     Case: 1:18-cv-05726 Document #: 123 Filed: 07/26/21 Page 4 of 7 PageID #:2213




         Indeed, with respect to some of the unambiguous racial epithets made by Defendant’s

agents one utterance was more than enough to alter Plaintiffs’ conditions of employment and

create an abusive working environment. These comments were generalized about a class of

employees based solely on their race, which the courts have held is actionable. As the 7th Circuit

Court of Appeals noted in Rodgers, Title VII does not permit supervisors (like Shields) to use

this type of blanket criticism of a racially-defined class of employees. “Evidence that the same

supervisors made racially derogatory statements comments to other employees in the same

positions is certainly relevant evidence tending to make it more likely that the discrimination was

pervasive.” Johnson v. Advocate Health and Hospitals Corp. 892 F.3d 887, 902 (7th Cir 2018)

         What is more, Strickland identified specific examples of how she was treated differently

than her white co-workers. She was repeatedly referred to as a “secretary” by her supervisors.

[Doc. 110, ex. F] Strickland dep at. 114, 126. She was threatened with demotion back to the jail.

Id. at 128. Shields disproportionately disciplined Strickland and used discipline to control

Strickland and restrict her ability to advance in the office. Id. at 129, 133, 176, 179-181. Even

discipline which had been reduced was never conveyed to Strickland as a further means of

control. Id. at 174-177, 188.

         The abuse was so severe that Strickland sought therapy to deal with the abuse. Id. at 155,

171. Things got so bad that Strickland took a demotion to get out of the abusive environment. Id.

at 188, 190-191. Thus, Strickland has not only identified and described several material facts as

to which genuine issues exist, but she has also set forth admissible evidence that gives rise to

more than just “a single, secondhand use of the term ‘nappy-head.’” [Doc. 121], Def. motion at

4.




                                                  4
4852-3596-9523, v. 1
    Case: 1:18-cv-05726 Document #: 123 Filed: 07/26/21 Page 5 of 7 PageID #:2214




         Defendant Shields asks this Court to agree that referring to a subordinate black female as

“nappy-headed” is insufficient evidence to support a hostile work environment claim. This is the

argument of a white male who has lived a charmed life and achieved significant advancement in

his career with the sheriff. Shield never applied for promotions [Dkt. 109-1, Ex. I] at 183:9-16;

185: 3-16; 214:13-215:1; 272:16-21; 273:3-8; 283:6-10; 287:14-19. Defendant, Gregory Shields

graduated from high school and began working for CCSO in and around 1989 as a deputy

sheriff; was transferred to the EM unit in and around 1992; promoted to Deputy Chief; he never

tested and never applied for the position, nor expressed interest in becoming a Deputy Chief;

promoted to Chief in and around 2004-2005 and never applied or tested for position; promoted to

Director in and around 2006; promoted to Executive Director in and around 2016 and never

tested or applied for the position; and, finally bypassed the Deputy Executive Director position

when promoted to Executive Director. [Dkt. 109-1, Ex. H] at36:17-21; 199-200; 50:18-52;

84:16-19; 94-95; 96:6-12; 97:1-13; 97:19-99; 103:3-8.

          However, the fact that Shields fails to recognize the magnitude of the denigrating

comment is of no consequence. The focus is the effect had on a minority female in Strickland.

This standard properly gives recognition to the persistence of racism in American society, which

often cause a wide divergence between African-American people’s view of appropriate conduct

and that of white people. Without such a standard, ingrained notions on the part of employers

and the courts of what is acceptable behavior will be sustained. Foreword: Justice Engendered,

101 Harv.L.Rev.10, 58. Here, Defendant Shields wants this Court to remove a question of fact

from the jury on summary judgment. To do so, this Court would have to determine that no

reasonable jury could find the conduct at issue severe or pervasive. In this case, it is certainly

possible that a reasonable jury could find that the conduct was pervasive or severe based on these




                                                  5
4852-3596-9523, v. 1
    Case: 1:18-cv-05726 Document #: 123 Filed: 07/26/21 Page 6 of 7 PageID #:2215




facts. This Court correctly denied summary judgment on this issue and should deny Defendant

Shields’ motion to reconsider.

                                          CONCLUSION

         For all of the foregoing reasons, Plaintiffs request that this Court deny Defendant’s

motion to reconsider.

Date: July 26, 2021

                                               Respectfully submitted,

                                                /s/ Daniel Q. Herbert

                                                /s/ Kelly A. Krauchun

                                               The Herbert Law Firm
                                               206 S. Jefferson, Suite 100
                                               Chicago, IL 60661
                                               (312) 655-7660
                                               Dan.herbert@danherbertlaw.com
                                               Kelly.krauchun@danherbertlaw.com
                                               Terri.ryan@danherbertlaw.com




                                                  6
4852-3596-9523, v. 1
    Case: 1:18-cv-05726 Document #: 123 Filed: 07/26/21 Page 7 of 7 PageID #:2216




                                CERTIFICATE OF SERVICE

        I, the undersigned, being first duly sworn upon oath, depose, and say that I caused to be
served the foregoing document by electronically filing the same with the Clerk for the U.S.
District Court for the Northern District of Illinois, Eastern Division, a copy of which was then
forwarded to each attorney of record by CM/ECF on July 26, 2021.


                                                             RESPECTFULLY SUBMITTED,

Dated: July 26, 2021                                 By:      /s/ Daniel Q. Herbert

                                                              /s/ Kelly A. Krauchun

                                                             The Herbert Law Firm
                                                             206 S. Jefferson, Suite 100
                                                             Chicago, IL 60661
                                                             (312) 655-7660
                                                             Dan.herbert@danherbertlaw.com
                                                             Kelly.krauchun@danherbertlaw.com




                                                 7
4852-3596-9523, v. 1
